UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-6186


JOHN W. FISHBACK,

                  Plaintiff - Appellant,

          v.

BOBBY SHEARIN, Warden; RICHARD GRAHAM, JR., Asst. Warden;
GARY D. MAYNARD, Secretary of Public Safety and Correctional
Services; UNKNOWN EMPLOYEES, FORMER EMPLOYEES, CONTRACTORS
AND FORMER CONTRACTORS OF THE NORTH BRANCH CORRECTIONAL
INSTITUTION AND ROXBURY CORRECTIONAL INSTITUTION,

                  Defendants – Appellees,

          and

JOHN A. ROWLEY,

                  Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-00612-JFM)


Submitted:   April 19, 2012                    Decided:   May 3, 2012


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
John W. Fishback, Appellant Pro Se.   Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              John W. Fishback seeks to appeal the district court’s

orders granting the motion to dismiss his claims against one

Defendant, granting counsel’s motion to withdraw, and denying

his motion to appoint new counsel, stay discovery, and modify

scheduling order.          This court may exercise jurisdiction only

over    final    orders,      28    U.S.C.     § 1291   (2006),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337    U.S.   541,   545-46     (1949).       The   orders   Fishback    seeks   to

appeal are neither final orders nor appealable interlocutory or

collateral orders.         Accordingly, we dismiss the appeal for lack

of jurisdiction.        We deny the motion for appointment of counsel.

We    dispense   with    oral      argument   because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                         DISMISSED




                                          3